DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/19/2021.
Claims 1 and 7-10 are presented for examination.
Claims 1 and 7-10 are allowed.

Response to Amendment
The amendment file 1/19/2021 has been entered. Applicant had amended claim 1. Applicant has cancelled claims 2-6.

Response to Arguments
Applicant’s amendments to the Abstract have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/16/2020.
Applicant’s arguments, see pages 6-13, filed 1/19/2021, with respect to claims 1, 7-10 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1, 7-10 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 7-10 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1 and 7-10 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1, and 7-10 are allowed, as the prior art fails to disclose the features in a particular manner as claimed.
Goldman generally teaches in claim 1 presetting a corresponding relationship between a name and a function button, storing the corresponding relationship in a library, searching, performing query matching, ranking the search results, and displaying the ranked search results in a pull-down list of the search box. Clicking the function button jumps to a preset function page corresponding to the function button, and the preset function page displays the corresponding function information. 
Choi generally teaches in claim 1 a weight computing unit computing a first weight, a second weight, a third weight and a fourth weight to obtain comprehensive weighted values, and ranking the search results according to the comprehensive weighted values. 
Tang generally teaches in claim 1 setting corresponding attributes for the respective weighted values in order to perform queries based on associated weights, and setting search permissions of the users according to different user types.
The reasons for allowance of these claims are that the prior art of record of Goldman, Choi, and Tang when considered individually or in combination neither including but not limited to subject matter in independent claim 1 as “presetting a corresponding relationship between a merchandise name and a function button, and storing the corresponding relationship in a library corresponding to a server; 
a search box obtaining a search term inputted by a user and sending the search term to a dynamic matching unit; according to the search term, the dynamic matching unit performing query matching in different libraries on the server according to a preset query rule to obtain search results, said search results containing a plurality of merchandise information, 
which comprising: a finding unit within the dynamic matching unit finding first search results obtained by matching in the different libraries on the server by utilizing the search term; a ranking unit within the dynamic matching unit ranking the first search results by utilizing weighted values of the merchandise to obtain second search results; ranking the search results according to a preset ranking rule, and displaying the ranked search results in a pull-down list of the search box; 
each of the search results containing the merchandise name and the function button corresponding to the merchandise name; 
and clicking the function button and jumping to a preset function page corresponding to the function button, and the preset function page displaying the corresponding function information; wherein ranking the search results according to a preset ranking rule, and displaying the ranked search results in a pull-down list of the search box further comprises: 

ranking the search results according to the comprehensive weighted values, and the larger or smaller the weighted values are, the higher a rank is; wherein a first weight setting unit within the server setting the first weighted values of manufacturers, merchandises provided by the manufacturers having corresponding first weighted values;
a second weight setting unit within the server setting user types according to service contents required by the user, and setting the second weighted values based on the user types; 
a third weight setting unit within the server setting the third weighted values of the merchandises according to attributes of the merchandises, and adjusting the third weighted values based on time when the user visits the website; 
and a fourth setting unit within the server setting the fourth weighted values of the merchandises or the manufacturers according to promotion information of the merchandises or the manufacturers setting search permissions of the users according to different user types,
wherein different types of users have different search permissions, and obtained search results are also different a monitoring unit within the server monitoring and counting ranks of the search results opened after the user searches in the pull-down list of the search box and evaluating whether the search results are matched with the user 

Dependent claims 7-10 are allowable at least for the reasons cited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/S.D.H./Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168